Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 1 of 38 PageID# 17398

                                                                                          1

    1

    2                         UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
    3                              ALEXANDRIA DIVISION

    4
            ANAS ELHADY, et al.,                 )
    5                                            )
                      Plaintiffs,                )     Civil No. 16-375
    6                                            )
               v.                                )
    7                                            )
            CHARLES H. KABLE,                    )     Alexandria, Virginia
    8       et al.,                              )     February 14, 2020
                                                 )
    9                Defendants.                 )
            ________________________             )
  10

  11
                           TRANSCRIPT OF MOTION HEARING
  12                  BEFORE THE HONORABLE ANTHONY J. TRENGA
                           UNITED STATES DISTRICT JUDGE
  13
                        APPEARANCES:
  14

  15       For the Plaintiffs:           Amy Powell
                                         Christopher Healy
  16                                     Tony Coppolino

  17
          For the Defendants:            Gadeir Abbas
  18                                     Justin Sadowsky

  19

  20
          Court Reporter:        PATRICIA A. KANESHIRO-MILLER, RMR, CRR
  21

  22
          Proceedings reported by stenotype shorthand.
  23      Transcript produced by computer-aided transcription.

  24

  25


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 2 of 38 PageID# 17399

                                                                                          2

    1                                 P R O C E E D I N G S

    2                                       (10:03 a.m.)

    3                 THE DEPUTY CLERK:          Civil Action Number 1:16-CV-375,

    4       Elhady, et al, v. Piehota, et al.

    5                 Counsel, will you please note your appearances for

    6       the record.

    7                 MS. POWELL:       Amy Powell for the government, Your

    8       Honor.   With me at counsel table are Christopher Healy and

    9       Tony Coppolino.

  10                  THE COURT:      All right.

  11                  MS. POWELL:       With the Court's permission, Mr. Healy

  12        is going to present with respect to the motion to stay, and I

  13        will answer any other questions the Court has.

  14                  THE COURT:      All right.        Very good.        Welcome.

  15                  MR. ABBAS:      Good morning, Your Honor.                Here for the

  16        plaintiffs, myself, Gadeir Abbas, and Justin Sadowsky.                        I

  17        will be presenting with regards to both motions.

  18                  THE COURT:      All right.        We are here on a motion to

  19        stay and also on a motion to recertify the procedural due

  20        process claim.

  21                  Mr. Abbas, let me ask you:              Are you taking any

  22        position on whether the Court should recertify the other

  23        issues that it had previously certified?

  24                  MR. ABBAS:      Yes, Your Honor.           Our position is that

  25        the Court shouldn't certify any matter for any kind of appeal


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 3 of 38 PageID# 17400

                                                                                          3

    1       until the issue of what remedy the Court is going to issue is

    2       resolved completely.

    3                 I think that is implicit in the Court's December 27th

    4       order.   The Court did enter a final judgment with regards to

    5       the substantive due process, the nondelegation claim --

    6                 THE COURT:      Right.

    7                 MR. ABBAS:      -- but withheld doing so.                And Your Honor

    8       did certify it previously for an appeal, but the government

    9       is not intending, it appears, to comply with any kind of

  10        revision that -- with the DHS TRIP processing.                     So I think

  11        this Court's firm intervention and injunction that executes

  12        the September 4th opinion is what is needed here, and that is

  13        a question that remains outstanding, what relief are the

  14        plaintiffs going to get.

  15                  THE COURT:      I understand.          But I take your position

  16        is that irrespective of whether the Court certifies or

  17        doesn't recertify the procedural due process issue, you do

  18        not want the Court to recertify the substantive due process

  19        claim, equal protection and the nondelegation --

  20                  MR. ABBAS:      We do not intend to appeal any of those

  21        dismissed claims.       We are not appealing.             The final day is

  22        today, but we're not intending to appeal those claims.                        And

  23        part of it is --

  24                  THE COURT:      Well, there is no appeal period at this

  25        point, is there?


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 4 of 38 PageID# 17401

                                                                                          4

    1                 MR. ABBAS:      I think that is right for substantive due

    2       process, equal protection, and nondelegation --

    3                 THE COURT:      I vacated those certified questions.

    4                 MR. ABBAS:      I believe Your Honor only certified the

    5       questions that regard the procedural due process claim.                           And

    6       I apologize --

    7                 THE COURT:      I will look back --

    8                 MR. ABBAS:      And I think the only matter now before

    9       the Court is the procedural due process claim, which is --

  10        because there is only one claim, we respectfully suggest that

  11        it makes sense for this Court to dispose of all ancillary --

  12                  THE COURT:      I understand.          Let me hear first from the

  13        defendants --

  14                  MR. ABBAS:      Sure.

  15                  THE COURT:      -- on the motion to stay.

  16                  MR. HEALY:      Thank you, Your Honor.

  17                  THE COURT:      Yes.

  18                  MR. HEALY:      Your Honor, the government has moved for

  19        a stay here in order to protect its ability to defend the

  20        current process at the Fourth Circuit and to prevent

  21        irreversible damage to national security.                   The stay would

  22        allow the Fourth Circuit to rule on these important questions

  23        of national security before the Government is ordered to

  24        apply new and, in the government's view, dangerous procedures

  25        to plaintiffs if they are on the --


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 5 of 38 PageID# 17402

                                                                                           5

    1                  THE COURT:      Well, aren't you collapsing the process?

    2       The Court ordered that you develop and present to the Court

    3       revised procedures.         The Court always has the ability to

    4       enter orders, as appropriate, protecting from some of the

    5       concerns you have pending the outcome of the appeal, doesn't

    6       it?

    7                  MR. HEALY:      With respect, Your Honor, that is not our

    8       reading of the Court's order --

    9                  THE COURT:      No, I understand.            But certainly the

  10        Court has that ability.

  11                   MR. HEALY:      The Court would certainly have that

  12        ability, Your Honor, but I believe that the order that is

  13        before us requires the government both to develop procedures

  14        and apply those procedures to any plaintiffs who are on the

  15        TSDB, and in our view, that is irreparable harm both to --

  16                   THE COURT:      Well, I believe the order requires that

  17        you present to the Court for its review as to their

  18        constitutional adequacy.

  19                   MR. HEALY:      What the order says, Your Honor, with

  20        respect, is that defendants promptly review the listing of

  21        any named plaintiff currently listed in the TSDB according to

  22        additional procedures to be added to a revised DHS TRIP

  23        process.

  24                   THE COURT:      Right.

  25                   MR. HEALY:      To our reading, that --


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 6 of 38 PageID# 17403

                                                                                          6

    1                 THE COURT:      How does that in and of itself affect

    2       national security?

    3                 MR. HEALY:      That in itself affects national

    4       security because the --

    5                 THE COURT:      You're worried about the disclosures to

    6       the plaintiffs.

    7                 MR. HEALY:      That is correct.           And we've been ordered

    8       to both develop a new process and apply that process to

    9       plaintiffs.    That is an order to disclose something to

  10        plaintiffs, to make some particular disclosure to plaintiffs,

  11        and in particular, the considerations, the particular

  12        considerations that the Court offers that orders the

  13        government to consider in its order include a threshold

  14        showing necessary to determine whether any such plaintiff is

  15        entitled to a review, the notice and explanation given to any

  16        plaintiff determined not to meet that threshold, notice and

  17        opportunity to respond to any derogatory information, notice

  18        to be given to plaintiffs with respect to their TSDB status

  19        upon completion of that review, and the opportunity for

  20        review and/or appeal of any adverse determination.

  21        Consideration of those particular factors and the application

  22        of a revised redress process to plaintiffs would necessarily

  23        require some modicum of further disclosure to plaintiffs --

  24                  THE COURT:      Well, if we back off the disclosure piece

  25        of it, what irreparable harm would there be, requiring the


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 7 of 38 PageID# 17404

                                                                                           7

    1       government to basically continue what I understand it has

    2       already done substantially, which is review these procedures

    3       and come up with revised procedures that they think would

    4       address the Court's decision?

    5                 MR. HEALY:       So a couple of points on that, Your

    6       Honor.    I think that if Your Honor were to change the order

    7       and remove the requirement for applying new procedures to

    8       plaintiffs, I think it would create a couple of problems,

    9       some of them practical, some of them legal.                     Number one, I

  10        think it could potentially create jurisdictional problems in

  11        that the Court might be engaging in an advisory opinion and

  12        requiring -- and it could, in fact, have sort of

  13        separation-of-powers problems by requiring the government to

  14        act in the abstract to create a new process for the Court's

  15        review.

  16                  THE COURT:       Well, it seems to me there are two

  17        issues.   One is developing and proposing the procedures.                          The

  18        other is the implementation of the procedures.                      I don't

  19        understand why you can't proceed with one, with the Court

  20        reserving on the second issue pending the outcome --

  21                  MR. HEALY:       Right, and my first point is right now we

  22        have been ordered to do both --

  23                  THE COURT:       I understand.

  24                  MR. HEALY:       -- that is point one.

  25                  Point two, we don't believe it is reasonable to


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 8 of 38 PageID# 17405

                                                                                          8

    1       expect that multiple agencies will expend months coming up

    2       with a draft policy that we simply don't think is legally

    3       necessary or required.          And I understand Your Honor has a

    4       different point of view on that and has ordered us otherwise

    5       on that question.

    6                 But with respect to the likelihood of success on the

    7       merits here, courts have gone both ways on this question, and

    8       in particular there are two circuit court opinions now that

    9       disagree with Your Honor's conclusion and that goes to -- the

  10        required showing is whether or not we have a substantial case

  11        on the merits for the purposes of a stay on appeal, and we

  12        have made that showing here.

  13                  THE COURT:      Well, I don't think the issue is whether

  14        it is a substantial case; it is whether you have made a

  15        strong showing you're going to likely prevail.

  16                  MR. HEALY:      Just to be clear, the standard is not

  17        that Your Honor needs to disagree with your prior opinion --

  18                  THE COURT:      No, I understand --

  19                  MR. HEALY:      -- or change your mind.               The question is

  20        whether we have a substantial case.                And there are two

  21        circuit court opinions that would militate in our favor, as

  22        well as numerous district court opinions that go the other

  23        way.   And so there is at least a substantial question on the

  24        merits, and a strong showing on the merits, that we would

  25        prevail on appeal.        And it is at least -- would be a good use


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 9 of 38 PageID# 17406

                                                                                          9

    1       of both judicial resources and defendants' resources to wait

    2       until we have the input from the Fourth Circuit until we are

    3       ordered to go down that road.

    4                 THE COURT:      Well, the Watchlisting Advisory Council,

    5       that's what they're there for, correct, to review these

    6       procedures and consider issues relating to these procedures?

    7                 MR. HEALY:      Among other aspects, it is one of the

    8       reasons --

    9                 THE COURT:      Right.

  10                  MR. HEALY:      -- that they're there, yes.

  11                  THE COURT:      That is what their job is, apparently.

  12                  MR. HEALY:      Yes, but this would be a very large and

  13        time-consuming undertaking.            And it is one that, as you have

  14        seen in our status report, is being undertaken, and we are

  15        complying -- in the process of complying with the order.                          But

  16        going down that road will take a lot of time and effort.                          And

  17        the fact is that as this appeal proceeds in the Fourth

  18        Circuit, the Fourth Circuit may disagree with Your Honor's

  19        conclusion and rule in our favor, in which case all of that

  20        effort will be for nought, or they may agree with Your Honor

  21        and not rule in our favor and, instead, apply different

  22        particular factors that the government should consider, in

  23        which case we will have to start from this process again.                         So

  24        I think all of that goes to irreparable harm, goes to

  25        likelihood of success on the merits, and also goes to the


                                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                           OFFICIAL COURT REPORTER
                      UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 10 of 38 PageID# 17407

                                                                                            10

    1       balancing that Your Honor has to do when facing a motion to

    2       stay, to look at the irreparable harm to defendants and to

    3       the public interest and balance that with the harm to the

    4       plaintiffs.      And harm to the plaintiffs here, if any has been

    5       shown, is minimal.          And the reason that that is so is because

    6       of the fact that what we have been ordered to do is create

    7       more process.       None of that process necessarily will result

    8       in the change of any particular plaintiff's watchlist status.

    9       So I would refer Your Honor to the Al Maqaleh case that is

   10       cited on page 10, where the DEC did that kind of balancing

   11       and said, okay, the plaintiffs in that particular case were

   12       detained.     This was a habeas case, and that was unequivocally

   13       a continuing harm to plaintiff, but the national security

   14       interests in that case were such that a stay on appeal was

   15       merited.     And so for those reasons I think the state here is

   16       similarly merited.

   17                  One last point, I think that there is a practical

   18       consideration here in that defendants, with respect to the

   19       policy process, the policy process that we would implement

   20       now, absent a stay, absent final ruling and the exhaustion of

   21       the appeals process from the Fourth Circuit, might look

   22       significantly different than the process right now while we

   23       are in the midst of an appeal.

   24                  With respect to irreparable harm, there are all the

   25       reasons that Your Honor has already seen with respect to


                                      PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                             OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 11 of 38 PageID# 17408

                                                                                           11

    1       irreparable harm under summary judgment.                   However, plaintiffs

    2       indicate that they believe that the balance of harms has

    3       already been decided in their favor on summary judgment.                            And

    4       with respect, the question before the Court here is just a

    5       different one.       The question at summary judgment was the

    6       balance of the interests to the party for the purpose of

    7       remedying a prudential deprivation of liberty interests under

    8       due process; whereas, here the question is whether national

    9       security would be irreparably harmed if the government is

   10       ordered to continue through with this national security

   11       process -- with this process of changing the DHS TRIP

   12       procedures.

   13                 We have already explained why such disclosures would

   14       risk harm to national security.               The question now before the

   15       Court is whether an appeal should proceed before defendants

   16       have had the chance to get the final word from the Fourth

   17       Circuit on that.        This is not simply with respect to

   18       disclosures that Your Honor's order would require to any

   19       plaintiffs who are on the TSDB, but also disclosures that

   20       would be required to those plaintiffs who are not on the

   21       TSDB.    The order specifically contemplates particular

   22       consideration given to notice and any explanation given to

   23       any plaintiff determined not to meet the threshold showing

   24       for notice.     So that itself, as described in the Groh

   25       Declaration, at paragraph 66, that was attached to our


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 12 of 38 PageID# 17409

                                                                                            12

    1       opening summary judgment motion, describes why notification

    2       to a particular plaintiff that that person is not on the list

    3       would also inform adversaries about the kinds of persons that

    4       are of interest or not of interest to the government.

    5                 THE COURT:        That's the piece that I don't quite

    6       understand because the critical component of that requirement

    7       criteria is coming up with what would trip the qualification

    8       to have your status reviewed.               I know the government keeps

    9       talking about how it would be a problem if anybody who thinks

   10       they may be on the list without any demonstration of any

   11       consequence could simply ask and find out if they're on the

   12       list or not.       So it seems to me that a critical component of

   13       this revised procedure would be to come up with what

   14       criteria, what impact would be sufficient as a threshold

   15       matter to allow or qualify that person to have their status

   16       reviewed.

   17                 MR. HEALY:        So I think this presents a very difficult

   18       question, Your Honor.

   19                 THE COURT:        I understand.

   20                 MR. HEALY:        But I think that the reason that this

   21       would present harm is a significant one.                    Even if, let's say,

   22       there were a threshold where you only trip this process if

   23       you're stopped five times in the last six months, let's just

   24       create a hypothetical.

   25                 THE COURT:        Enhanced screening.


                                      PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                             OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 13 of 38 PageID# 17410

                                                                                           13

    1                 MR. HEALY:       Enhanced screening, yes.

    2                 Some people who go through that threshold might be on

    3       the list, some might not be on the list.                   If some of those

    4       individuals go through the process and learn their status and

    5       some go through that process and do not learn their status,

    6       the same harms apply to that narrower universe of persons.

    7       So I think that there is still harm with respect to a

    8       threshold.     You're narrowing the universe slightly, but there

    9       may be many people who would learn their non-status through

   10       notification under that procedure even if they trip the

   11       threshold in a way that would harm national security.

   12                 Next point, Your Honor, is that defendants would be

   13       irreparably harmed given the fact that moving forward would

   14       likely moot the case on appeal.               Plaintiffs suggest in their

   15       opposition that the government may appeal an injunction that

   16       forces to modify its redress procedures.                   As I've explained

   17       before, we believe that's exactly what we are faced with

   18       here, which is the reason that we have appealed.                       There is a

   19       real risk that the government will be forced to take the very

   20       action if this case is not appealed -- is not stayed, rather,

   21       that it would be arguing on appeal should not be required,

   22       and that would likely moot the case.                 So that is also an

   23       irreparable harm.

   24                 THE COURT:       Run that by me again.              Why would it

   25       potentially moot the case?


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 14 of 38 PageID# 17411

                                                                                           14

    1                 MR. HEALY:       Because if the government is complying

    2       with procedures and making disclosures that they are arguing

    3       in the Court of Appeals is not required, that might actually

    4       provide plaintiffs with the redress that they're seeking and

    5       moot out the case.         It would essentially -- could waive our

    6       arguments that doing these things is simply not possible and

    7       not -- can't be done consistently with national security.

    8                 THE COURT:       All right.

    9                 MR. HEALY:       I'm sure, as Your Honor understands, the

   10       question of what process, if any, could be provided to the

   11       plaintiffs consistent with national security concerns is a

   12       deeply difficult question.             Any objective standard for a

   13       threshold determination that would trigger more notice would

   14       likewise provide further information to adversaries about who

   15       the government does or does not consider a threat.                        We've

   16       been ordered, in essence, to come up with a revised redress

   17       process that the defendants in their considered judgment

   18       believe would risk disclosures that would harm our ability to

   19       fight terrorism.        At the very least, and particularly given

   20       the weight of the case law in defendant's favor on the legal

   21       question, the gravity of this issue merits a stay.

   22                 Thank you.

   23                 THE COURT:       Let me hear also from the defendants on

   24       the certification issue.

   25                 MS. POWELL:        I don't have a great deal to add to our


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 15 of 38 PageID# 17412

                                                                                           15

    1       papers, Your Honor.         I don't think plaintiffs engaged with

    2       the 1292(b)(2) standard.

    3                 THE COURT:       What do you think certifying the question

    4       as to what is already before the Fourth Circuit --

    5                 MS. POWELL:        So we think that the current notice of

    6       appeal is adequate to appeal all of these issues, to be

    7       clear, Your Honor.         And we have asked for the 1292(b)(2)

    8       certification as well as sort of a belts-and-suspenders

    9       approach to make sure that all the issues can be before the

   10       Fourth Circuit in case they disagree.

   11                 THE COURT:       Okay.

   12                 MS. POWELL:        The only point I would emphasize in our

   13       briefs is that plaintiffs simply haven't engaged with that

   14       standard, an independent basis for jurisdiction.                       Thus, even

   15       if we were wrong about the other bases for jurisdiction, as

   16       plaintiffs argue, that would be more reason to certify under

   17       1292(b)(2), so that the Fourth Circuit could weigh in on this

   18       meaningful divergence of legal opinion over how to analyze

   19       these issues, which necessarily hangs over all of the

   20       remaining issues in this case.

   21                 THE COURT:       All right.        Mr. Abbas.

   22                 MR. ABBAS:       This is what the government asks for.

   23       The government asked in its remedy brief to have the

   24       opportunity to adjust its watchlisting practices in light of

   25       this Court's September 4th decision.                 We lost.       We asked in


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 16 of 38 PageID# 17413

                                                                                           16

    1       our remedies briefing for specific injunctions regarding

    2       this, that, and the other.             We didn't get that.            They got an

    3       opportunity from this Court to propose a revised set of

    4       watchlisting practices in light of the Court's unequivocal

    5       September decision.         And instead of doing that, they filed an

    6       appeal that I believe the reason they want the certification

    7       is because the appeal is defective and we're going to be back

    8       before the Court fully, but this Court has the discretions to

    9       grant the certification for interlocutory appeal if it so

   10       chooses.    We're not arguing that the Court lacks the

   11       authority to certify.          We're saying that it is not -- it

   12       doesn't make sense given the circumstances of the case.

   13                  The question of what to do --

   14                  THE COURT:      Well, you don't want it certified

   15       because, in your view, without the certification there's not

   16       a valid appeal.

   17                  MR. ABBAS:      Yes, Your Honor, exactly.                The whole

   18       matter will be before this Court.                And I think that's

   19       especially important because we're not appealing anything

   20       else.    There is no separate -- you know, the opposing counsel

   21       makes the point in their reply that, oh, you know, if they're

   22       going to file an appeal on the dismissed counts, the equal

   23       protection, the substantive due process, the nondelegation

   24       claim, then there is going to be something in the Fourth

   25       Circuit anyways, so the interlocutory certification will put


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 17 of 38 PageID# 17414

                                                                                            17

    1       more of it in the Fourth Circuit.                 But that is not what is

    2       going on.     Here, the only claim that exists and the only

    3       claim that is live after today is the procedural due process

    4       claim.    And what the government is proposing is to split that

    5       procedural due process claim into two pieces.                       The liability

    6       piece, send it to the Fourth Circuit.                   The remedies piece

    7       stays with the district court.                And then they want to stay

    8       the remedies piece.          They're just trying to take it out of

    9       this Court's hands.          That's what is going on.

   10                 And there has never been a factual record about a

   11       watchlist case as the factual record that is before this

   12       Court.    That's something that the Tenth Circuit noted

   13       explicitly, that the case -- that the plaintiff in Abdi, the

   14       appellant in Abdi, the facts were not analogous, were not

   15       comparable to the facts assembled here.                    When the government

   16       says that the harm to plaintiffs is minimal, they're

   17       overlooking undisputed facts that show Hassan Shibly, because

   18       of their illegal watchlist, Hassan Shibly was handcuffed in

   19       front of his grandmother, and she was so shooken she had to

   20       be rushed to the hospital.              That's the harm to the

   21       plaintiffs.

   22                 What the government has been doing for years now is

   23       they have been a moving target in many ways.                      The

   24       disclosure -- their reluctance to disclose the watchlist

   25       status to this Court or to anybody else, their reluctance is,


                                      PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                             OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 18 of 38 PageID# 17415

                                                                                            18

    1       particular to this case, probably because it is unhelpful to

    2       their litigation position.              In a case in Oregon, the Fikre

    3       matter that is pending before a federal court in Oregon,

    4       they -- they -- of their own volition, they asked the Court's

    5       permission to disclose watchlist status to the Court and to

    6       the attorneys only.          And so the -- they're operating a secret

    7       government watchlist that is disseminated to every single law

    8       enforcement agency, to more than 500 private companies, to

    9       more than 60 foreign countries, and without this Court's firm

   10       intervention, without firm deadlines on what they're going to

   11       -- they're going to keep on evading a final decision about

   12       their illegal watchlist.

   13                 They say that it is a very large and time-consuming

   14       undertaking.       We did not -- the plaintiffs did not ask the

   15       federal government to build a global secret terrorist

   16       watchlist.      The defendants did that.              And in making that

   17       choice, they're subject to the Constitution.                      This Court has

   18       said that the way that they're operating their global

   19       watchlist is illegal.           And so even if it's a time-consuming

   20       undertaking, they have to do it, it is the federal

   21       government.      And you know, there's been a little bit of

   22       opaqueness with regard to this Watchlisting Advisory Council.

   23       Sometimes it is like an independent actor, other times it is

   24       not.   But the undisputed facts are that this is the FBI's

   25       decision.     The FBI controls the watchlist.                  The FBI is


                                      PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                             OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 19 of 38 PageID# 17416

                                                                                           19

    1       operating the database.           The FBI chooses what the inclusion

    2       standard is.      The FBI decides what information to provide the

    3       other participants in the watchlisting process.                       So only the

    4       FBI is a defendant, and so it is unfair for the government to

    5       be pointing at nonparties and blaming nonparties for the

    6       delays when it is within the authority's -- it is within the

    7       authority of the defendants that are before this Court to

    8       execute the relief that this Court has granted.                       So, in

    9       addition to the DHS revisions that this Court proposed, there

   10       are discrete injunctive elements that if the Court -- I'm

   11       sorry -- if the federal government refuses to make any

   12       alterations, there are a few discrete injunctive elements

   13       that this Court could issue in short order.                     One of those is

   14       with regard to the inclusion standard.                  This Court said, "The

   15       vagueness of the standard for inclusion in the TSDB, coupled

   16       with the lack of any meaningful restraint on what constitutes

   17       grounds for placement on the watchlist, constitutes in

   18       essence the absence of any ascertainable standard for

   19       inclusion and exclusion."

   20                 This Court found that the inclusion standard

   21       essentially is not an inclusion standard.                    So it could enjoin

   22       the use of the current inclusion standard, and it's up to the

   23       government to come up with something new, and then if they

   24       come up with something new, it will be reviewed in normal

   25       course.


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 20 of 38 PageID# 17417

                                                                                           20

    1                 THE COURT:       All right.

    2                 MR. ABBAS:       Thank you, Your Honor.

    3                 THE COURT:       Counsel, I will give you the last word.

    4                 MR. HEALY:       Just a couple of quick points, Your

    5       Honor.

    6                 Number one, the threshold question here is a hard

    7       one, and it's exactly the type of question that the Fourth

    8       Circuit might rule on.           So that isn't exactly a response to

    9       something that plaintiff said, but it is another point I

   10       wanted to add.

   11                 With respect to the question of what plaintiff

   12       contends is a defective appeal, that question is not before

   13       this Court.     We don't think that question has anything to do

   14       with the disputes before the Court.

   15                 Plaintiff's counsel mentioned that he believes the

   16       facts of Abdi were not comparable.                Numerous of the injuries

   17       claimed in Abdi are exactly the same as numerous injuries

   18       claimed in this case.          Yes, the Tenth Circuit distinguished

   19       some facts of this case, but the legal questions before the

   20       Court were very much the same, and so I don't think that that

   21       is any reason not to grant a stay.

   22                 Fikre, the case that Mr. Abbas mentioned, was a

   23       completely different circumstance in which the plaintiff in

   24       that case had been notified of his no-fly-list status already

   25       prior to the case -- you know, entirely before the


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 21 of 38 PageID# 17418

                                                                                           21

    1       circumstance that Mr. Abbas is mentioning.                    Here, we have 20

    2       plaintiffs who have never been given notice of any status

    3       whatsoever, and so it presents a different circumstance.

    4                 With that and for the other reasons I have already

    5       mentioned, this Court should grant the stay.

    6                 Thank you.

    7                 THE COURT:       Thank you.

    8                 I have reviewed the pleadings and issues in this case

    9       and the argument here.           The Court is in a position to rule on

   10       these.

   11                 Here, the defendants have filed a motion to stay this

   12       Court's Order dated December 18, 2019, and also to recertify

   13       the Court's procedural due process claims pursuant to

   14       28 U.S.C. 1292(b).

   15                 In the Court's December 18th and December 27th order,

   16       the Court also directed the defendants to promptly review the

   17       listing of any named plaintiff currently listed in the TSDB,

   18       Terrorism Screening Database, according to different

   19       procedures to be added to a revised DHS TRIP process that are

   20       reasonably calculated to provide the required procedural due

   21       process, together with the creation of an adequate

   22       administrative record, with particular consideration given to

   23       the following factors:           The threshold showing necessary to

   24       determine whether any plaintiff is entitled to such a review

   25       and the notice and explanation given to any plaintiff


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 22 of 38 PageID# 17419

                                                                                           22

    1       determined not to meet that threshold; secondly, the notice

    2       and opportunity to respond to any derogatory information; the

    3       notice to be given plaintiffs with respect to their TSBD

    4       status upon completion of that review; and fourth, the

    5       opportunity for review and/or appeal of any adverse

    6       determination.

    7                 The Court further directed that the defendants

    8       disclose to the Court the revised procedures and the status

    9       of the named plaintiffs with respect to any TSDB listing at

   10       the conclusion of the ordered review, and further ordered

   11       that the submission of a status report within 45 days of the

   12       revised final order as to the revised DHS TRIP procedures and

   13       defendants' review of the plaintiffs' placement on the TSDB

   14       under those revised procedures.

   15                 On January 31, 2020, the defendants filed a notice of

   16       appeal from the Court's Orders dated December 18th and the

   17       judgment entered on December 19th, and also its order dated

   18       December 27, 2019, together with all prior orders and

   19       decisions that merge into those orders.                   The plaintiffs have

   20       opposed both motions.

   21                 On February 10th, the defendants filed a status

   22       report concerning the government's progress in developing the

   23       revised procedures with respect to the plaintiffs in this

   24       action.    In that status report, the government advised that

   25       this review and development is being conducted at the agency


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 23 of 38 PageID# 17420

                                                                                           23

    1       level and coordinated through the Watchlisting Advisory

    2       Council; and the government has taken the following steps to

    3       comply with the Court's revised final order:

    4                 First, the government has identified which, if any,

    5       of the plaintiffs are currently on the TSDB, and the

    6       Terrorist Screening Center has assessed the current status of

    7       any such individuals based on available information and has

    8       made whatever changes are necessary, if any.

    9                 Secondly, the government has commenced an

   10       inter-agency deliberative process to propose and evaluate

   11       options for revised procedures to be applied to a review of

   12       any plaintiffs' watchlist status, taking into consideration

   13       the four issues enumerated by the Court, as well as other

   14       concerns described in the Court's summary judgment opinion.

   15       Towards that end, members of the Watchlisting Advisory

   16       Council have begun the intra- and inter-agency deliberative

   17       process of evaluating the feasibility and policy implications

   18       of changes to the redress process and have already conducted

   19       multiple meetings to propose, discuss, and evaluate possible

   20       changes to the redress process or other changes to the

   21       watchlisting system, with a view towards better enabling the

   22       Watchlisting Advisory Council participants to present and

   23       evaluate options for addressing the revised final order, and

   24       agencies have formulated specific proposals for

   25       consideration.


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 24 of 38 PageID# 17421

                                                                                           24

    1                  Third, the Watchlisting Advisory Council is scheduled

    2       to convene for its first quarterly meeting within the next

    3       few weeks, at which it is anticipated they will discuss and

    4       evaluate specific proposals generated by ongoing deliberative

    5       process.    And if the revised final order is not stayed, the

    6       defendants will be in a better position to estimate the

    7       completion of this process once the scheduled Watchlisting

    8       Advisory Meeting has taken place.

    9                  In evaluating the motion for a stay, the Court has

   10       considered the well-settled requirements for such a stay:

   11       First, whether the moving party has made a strong showing

   12       that it's likely to succeed on the merits; second, whether

   13       the applicant will be irreparably harmed/injured absent a

   14       stay; third, whether the issuance of the stay will

   15       substantially injure the other parties interested in the

   16       proceedings; and fourth, where the public interest lies.

   17                  Based on the record, the Court concludes, first, that

   18       the government has not made a sufficiently strong showing

   19       that it will succeed on the merits.                 In that regard, the

   20       Court emphasizes the important nature of this claim -- United

   21       States citizens who have neither been convicted nor charged

   22       with any crimes being placed on a secret government watchlist

   23       that is distributed to tens of thousands of law enforcement

   24       and non-law enforcement agencies both domestically and

   25       abroad, with no real opportunity to contest on what basis


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 25 of 38 PageID# 17422

                                                                                           25

    1       they were placed on that list.               Although the consequences of

    2       being placed on that list vary in degree and severity, there

    3       is no doubt that a person who is on that list, whether he

    4       knows it or not, has had his life affected in significant

    5       ways.    In assessing the government's prospects on appeal, the

    6       Court has reviewed the Tenth Circuit case of Abdi v. Wray,

    7       which considered whether a particular plaintiff in that case

    8       had demonstrated a protectable liberty interest triggering

    9       procedural due process protections beyond those provided in

   10       the current DHS TRIP.          Finding that the plaintiff had not

   11       sufficiently demonstrated injury from his placement on the

   12       watchlist, the Court specifically distinguished the facts in

   13       that case from those presented in this case with respect to

   14       at least some of the named plaintiffs without opining on the

   15       merits of this case.

   16                 It is also worth noting that, as the government

   17       conceded in the Mohammed case, the no-fly-list component of

   18       the watchlist represents an unprecedented application of

   19       Executive Branch authority in the name of national security

   20       through secret administrative proceedings based on

   21       undisclosed information.            Much could be said about the

   22       watchlist itself, and the liberty interest analysis under

   23       Mathews v. Eldridge has not been squarely addressed by either

   24       the Fourth Circuit or the Supreme Court within the precise

   25       context of anything akin to the watchlist.


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 26 of 38 PageID# 17423

                                                                                            26

    1                 With respect to the second factor, whether the

    2       government will experience irreparable harm in the absence of

    3       a stay, the Court begins by observing that the Court's

    4       ordered appealed from does not by its term impose any

    5       immediate consequences on the government that threaten

    6       national security or any other significant government

    7       interest.     Rather, the order simply directs the government to

    8       prepare and propose to the Court revised procedures in light

    9       of its resolution of those legal issues.                    One can say that

   10       the government is impacted by the effort necessary to engage

   11       in that process, but central to the Court's willingness to

   12       enter an appealable interlocutory order, under

   13       28 U.S.C. 2201, which was discretionary on the part of the

   14       Court, was the specific authorization, under Section 2202, to

   15       continue to deal with any remaining claims or any further or

   16       necessary relief based on the declarations and orders issued;

   17       and that an appeal as to the legal merits could proceed in

   18       tandem with the development of revised procedures with the

   19       Court having the ability to fashion, as necessary,

   20       appropriate orders pertaining to those revised procedures

   21       that protects any significant government national security

   22       interests pending the outcome of the appeals.                       And there is

   23       always the possibility that defendants, upon conducting their

   24       review, might conclude they could implement revised

   25       procedures independent of the outcome of the issues on


                                      PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                             OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 27 of 38 PageID# 17424

                                                                                           27

    1       appeal.

    2                 This case has been pending for far longer than what

    3       typically happens in this court, and there is an interest in

    4       moving forward in a way that allows this case to resolve

    5       itself sufficiently.          For those reasons, the Court concludes,

    6       for the reasons just mentioned, that the defendants have not

    7       made a sufficient showing it would suffer irreparable harm

    8       were the final order not stayed and they were required to

    9       continue what they have already substantially started.

   10                 On the other hand, the Court finds that a stay would

   11       seriously, if not irreparably, harm plaintiffs since it would

   12       delay the adoption of constitutionally adequate procedures

   13       for the Court's resolution of those issues affirmed on

   14       appeal.

   15                 Finally, for all of the reasons stated above, the

   16       Court finds that the public interest is served by not

   17       granting the stay.         There is a public interest in resolving

   18       these very important issues as expeditiously as possible, and

   19       until the government proposes revised procedures for the

   20       Court to review following which it can enter orders which

   21       themselves can be appealed and consolidated with the pending

   22       issues on appeal, the matter will only drag on even longer

   23       than it has.

   24                 So for all the above reasons, the Court denies the

   25       motion to stay.


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 28 of 38 PageID# 17425

                                                                                           28

    1                 The Court will, however, recertify the procedural due

    2       process issue, which essentially duplicates the issue already

    3       presented by way of the revised final order.                     The Court,

    4       also, is going to review its prior order, and if it has not

    5       vacated that certification, it is going to recertify the

    6       remaining issues, and the plaintiffs can determine whether to

    7       appeal those issues as it deems appropriate.                     These

    8       certifications, again, will more efficiently consolidate this

    9       litigation going forward.

   10                 Finally, the Court, as inherent in the Court's

   11       rulings, will require the government to comply with the

   12       Court's revised final orders, the revised procedures, and

   13       will at this point require the government to submit its

   14       proposed revised procedures within 90 days absent a

   15       sufficient cause for further extensions.                   The defendants have

   16       been considering these issues for years, and under the

   17       circumstances, the Court believes 90 days is sufficient time

   18       for the defendants to complete their deliberative review.                           To

   19       the extent the defendants believe that these revised

   20       procedures or any other information required to be submitted

   21       to the Court should be placed under seal or submitted

   22       ex parte or in camera should accompany those submissions with

   23       an appropriate order.

   24                 So, for all those reasons, the Court denies the

   25       motion to stay, the Court grants the motion to recertify.


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 29 of 38 PageID# 17426

                                                                                            29

    1       And the Court will issue an order.

    2                 Anything further?

    3                 MR. ABBAS:       No, Your Honor.           Thank you.

    4                 MS. POWELL:        Two quick questions, Your Honor.

    5                 THE COURT:       Yes.

    6                 MS. POWELL:        One, a point of clarification.                    Is the

    7       Court not ordering us currently to apply the revised

    8       procedures?

    9                 THE COURT:       Yes.

   10                 MS. POWELL:        And second, defendants also asked for a

   11       14-day administrative stay.

   12                 THE COURT:       I don't see any need for that.                  Nothing

   13       is going to happen within 14 days.                You can apply to the

   14       Fourth Circuit.

   15                 All right.       Thank you.

   16                 Counsel is excused.

   17                 (Proceedings concluded)

   18

   19

   20

   21

   22

   23

   24

   25


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 30 of 38 PageID# 17427

                                                                                           30

    1                     CERTIFICATE OF OFFICIAL COURT REPORTER

    2

    3                       I, Patricia A. Kaneshiro-Miller, certify that the

    4       foregoing is a correct transcript from the record of

    5       proceedings in the above-entitled matter.

    6

    7

    8       /s/ Patricia A. Kaneshiro-Miller
                                                                     February 18, 2020
    9       ----------------------------------                      ---------------------

   10       PATRICIA A. KANESHIRO-MILLER                                        DATE

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                                     PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                            OFFICIAL COURT REPORTER
                       UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 31 of 38 PageID# 17428


                                                                                                                                          1
                        /                      25:6                                            apologize [1] - 4:6
                                                ability [6] - 4:19, 5:3, 5:10, 5:12, 14:18,    appeal [32] - 2:25, 3:8, 3:20, 3:22,
    /s [1] - 30:8                              26:19                                          3:24, 5:5, 6:20, 8:11, 8:25, 9:17, 10:14,
                                                above-entitled [1] - 30:5                     10:23, 11:15, 13:14, 13:15, 13:21, 15:6,
                        1                       abroad [1] - 24:25                            16:6, 16:7, 16:9, 16:16, 16:22, 20:12,
                                                absence [2] - 19:18, 26:2                     22:5, 22:16, 25:5, 26:17, 27:1, 27:14,
    10 [1] - 10:10                              absent [4] - 10:20, 24:13, 28:14              27:22, 28:7
    10:03 [1] - 2:2                             abstract [1] - 7:14                            appealable [1] - 26:12
    10th [1] - 22:21                            accompany [1] - 28:22                          appealed [4] - 13:18, 13:20, 26:4,
    1292(b) [1] - 21:14                         according [2] - 5:21, 21:18                   27:21
    1292(b)(2 [3] - 15:2, 15:7, 15:17           act [1] - 7:14                                 appealing [2] - 3:21, 16:19
    14 [2] - 1:8, 29:13                         action [2] - 13:20, 22:24                      appeals [2] - 10:21, 26:22
    14-day [1] - 29:11                          Action [1] - 2:3                               Appeals [1] - 14:3
    16-375 [1] - 1:5                            actor [1] - 18:23                              APPEARANCES [1] - 1:13
    18 [2] - 21:12, 30:8                        add [2] - 14:25, 20:10                         appearances [1] - 2:5
    18th [2] - 21:15, 22:16                     added [2] - 5:22, 21:19                        appellant [1] - 17:14
    19th [1] - 22:17                            addition [1] - 19:9                            applicant [1] - 24:13
    1:16-CV-375 [1] - 2:3                       additional [1] - 5:22                          application [2] - 6:21, 25:18
                                                address [1] - 7:4                              applied [1] - 23:11
                        2                       addressed [1] - 25:23                          apply [7] - 4:24, 5:14, 6:8, 9:21, 13:6,
                                                addressing [1] - 23:23                        29:7, 29:13
    20 [1] - 21:1                               adequacy [1] - 5:18                            applying [1] - 7:7
    2019 [2] - 21:12, 22:18                     adequate [3] - 15:6, 21:21, 27:12              approach [1] - 15:9
    2020 [3] - 1:8, 22:15, 30:8                 adjust [1] - 15:24                             appropriate [4] - 5:4, 26:20, 28:7,
    2201 [1] - 26:13                            administrative [3] - 21:22, 25:20,            28:23
    2202 [1] - 26:14                           29:11                                           argue [1] - 15:16
    27 [1] - 22:18                              adoption [1] - 27:12                           arguing [3] - 13:21, 14:2, 16:10
    27th [2] - 3:3, 21:15                       adversaries [2] - 12:3, 14:14                  argument [1] - 21:9
    28 [2] - 21:14, 26:13                       adverse [2] - 6:20, 22:5                       arguments [1] - 14:6
                                                advised [1] - 22:24                            ascertainable [1] - 19:18
                        3                       advisory [1] - 7:11                            aspects [1] - 9:7
                                                Advisory [7] - 9:4, 18:22, 23:1, 23:15,        assembled [1] - 17:15
    31 [1] - 22:15                                                                             assessed [1] - 23:6
                                               23:22, 24:1, 24:8
                                                affect [1] - 6:1                               assessing [1] - 25:5
                        4                       affected [1] - 25:4                            attached [1] - 11:25
                                                affects [1] - 6:3                              attorneys [1] - 18:6
    45 [1] - 22:11
                                                affirmed [1] - 27:13                           authority [3] - 16:11, 19:7, 25:19
    4th [2] - 3:12, 15:25
                                                agencies [3] - 8:1, 23:24, 24:24               authority's [1] - 19:6
                                                agency [4] - 18:8, 22:25, 23:10, 23:16         authorization [1] - 26:14
                        5                       agree [1] - 9:20                               available [1] - 23:7
    500 [1] - 18:8                              aided [1] - 1:23
                                                akin [1] - 25:25                                                  B
                                                Al [1] - 10:9
                        6                                                                      balance [3] - 10:3, 11:2, 11:6
                                                al [4] - 1:4, 1:8, 2:4
    60 [1] - 18:9                               ALEXANDRIA [1] - 1:3                           balancing [2] - 10:1, 10:10
    66 [1] - 11:25                              Alexandria [1] - 1:7                           based [4] - 23:7, 24:17, 25:20, 26:16
                                                allow [2] - 4:22, 12:15                        bases [1] - 15:15
                                                                                               basis [2] - 15:14, 24:25
                        9                       allows [1] - 27:4
                                                                                               BEFORE [1] - 1:12
                                                alterations [1] - 19:12
    90 [2] - 28:14, 28:17                       Amy [2] - 1:15, 2:7                            begins [1] - 26:3
                                                analogous [1] - 17:14                          begun [1] - 23:16
                       A                        analysis [1] - 25:22                           believes [2] - 20:15, 28:17
                                                analyze [1] - 15:18                            belts [1] - 15:8
    a.m [1] - 2:2                               ANAS [1] - 1:4                                 belts-and-suspenders [1] - 15:8
    Abbas [6] - 1:17, 2:16, 2:21, 15:21,        ancillary [1] - 4:11                           better [2] - 23:21, 24:6
   20:22, 21:1                                  answer [1] - 2:13                              beyond [1] - 25:9
    ABBAS [12] - 2:15, 2:24, 3:7, 3:20, 4:1,    ANTHONY [1] - 1:12                             bit [1] - 18:21
   4:4, 4:8, 4:14, 15:22, 16:17, 20:2, 29:3     anticipated [1] - 24:3                         blaming [1] - 19:5
    Abdi [5] - 17:13, 17:14, 20:16, 20:17,      anyways [1] - 16:25                            Branch [1] - 25:19


                                          PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                                 OFFICIAL COURT REPORTER
                            UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 32 of 38 PageID# 17429


                                                                                                                                            2
    brief [1] - 15:23                            complete [1] - 28:18                         12:19, 12:25, 13:24, 14:8, 14:23, 15:3,
    briefing [1] - 16:1                          completely [2] - 3:2, 20:23                  15:11, 15:21, 16:14, 20:1, 20:3, 21:7,
    briefs [1] - 15:13                           completion [3] - 6:19, 22:4, 24:7            29:5, 29:9, 29:12, 30:1
    build [1] - 18:15                            comply [3] - 3:9, 23:3, 28:11                 court [6] - 8:8, 8:21, 8:22, 17:7, 18:3,
                                                 complying [3] - 9:15, 14:1                   27:3
                          C                      component [3] - 12:6, 12:12, 25:17            Court [71] - 1:20, 2:13, 2:22, 2:25, 3:1,
                                                 computer [1] - 1:23                          3:4, 3:16, 3:18, 4:9, 4:11, 5:2, 5:3, 5:10,
    calculated [1] - 21:20                       computer-aided [1] - 1:23                    5:11, 5:17, 6:12, 7:11, 7:19, 11:4,
    camera [1] - 28:22                           conceded [1] - 25:17                         11:15, 14:3, 16:3, 16:8, 16:10, 16:18,
    case [36] - 8:10, 8:14, 8:20, 9:19, 9:23,    concerning [1] - 22:22                       17:12, 17:25, 18:5, 18:17, 19:7, 19:8,
   10:9, 10:11, 10:12, 10:14, 13:14, 13:20,      concerns [3] - 5:5, 14:11, 23:14             19:9, 19:10, 19:13, 19:14, 19:20, 20:13,
   13:22, 13:25, 14:5, 14:20, 15:10, 15:20,      conclude [1] - 26:24                         20:14, 20:20, 21:5, 21:9, 21:16, 22:7,
   16:12, 17:11, 17:13, 18:1, 18:2, 20:18,       concluded [1] - 29:17                        22:8, 23:13, 24:9, 24:17, 24:20, 25:6,
   20:19, 20:22, 20:24, 20:25, 21:8, 25:6,       concludes [2] - 24:17, 27:5                  25:12, 25:24, 26:3, 26:8, 26:14, 26:19,
   25:7, 25:13, 25:15, 25:17, 27:2, 27:4         conclusion [3] - 8:9, 9:19, 22:10            27:5, 27:10, 27:16, 27:20, 27:24, 28:1,
    Center [1] - 23:6                                                                         28:3, 28:10, 28:17, 28:21, 28:24, 28:25,
                                                 conducted [2] - 22:25, 23:18
    central [1] - 26:11                                                                       29:1, 29:7
                                                 conducting [1] - 26:23
    certainly [2] - 5:9, 5:11                                                                  Court's [22] - 2:11, 3:3, 3:11, 5:8, 7:4,
                                                 consequence [1] - 12:11
    CERTIFICATE [1] - 30:1                                                                    7:14, 15:25, 16:4, 17:9, 18:4, 18:9,
                                                 consequences [2] - 25:1, 26:5
    certification [7] - 14:24, 15:8, 16:6,                                                    21:12, 21:13, 21:15, 22:16, 23:3, 23:14,
                                                 consider [4] - 6:13, 9:6, 9:22, 14:15
   16:9, 16:15, 16:25, 28:5                                                                   26:3, 26:11, 27:13, 28:10, 28:12
                                                 consideration [6] - 6:21, 10:18, 11:22,
    certifications [1] - 28:8                                                                  courts [1] - 8:7
                                                21:22, 23:12, 23:25
    certified [4] - 2:23, 4:3, 4:4, 16:14                                                      create [5] - 7:8, 7:10, 7:14, 10:6, 12:24
                                                 considerations [2] - 6:11, 6:12
    certifies [1] - 3:16                                                                       creation [1] - 21:21
                                                 considered [3] - 14:17, 24:10, 25:7
    certify [5] - 2:25, 3:8, 15:16, 16:11,                                                     crimes [1] - 24:22
                                                 considering [1] - 28:16
   30:3                                                                                        criteria [2] - 12:7, 12:14
                                                 consistent [1] - 14:11
    certifying [1] - 15:3                                                                      critical [2] - 12:6, 12:12
                                                 consistently [1] - 14:7
    chance [1] - 11:16                                                                         CRR [1] - 1:20
                                                 consolidate [1] - 28:8
    change [3] - 7:6, 8:19, 10:8                                                               current [5] - 4:20, 15:5, 19:22, 23:6,
                                                 consolidated [1] - 27:21
    changes [4] - 23:8, 23:18, 23:20                                                          25:10
                                                 constitutes [2] - 19:16, 19:17
    changing [1] - 11:11                         Constitution [1] - 18:17
    charged [1] - 24:21                          constitutional [1] - 5:18                                         D
    CHARLES [1] - 1:7                            constitutionally [1] - 27:12
    choice [1] - 18:17                                                                         damage [1] - 4:21
                                                 consuming [3] - 9:13, 18:13, 18:19            dangerous [1] - 4:24
    chooses [2] - 16:10, 19:1                    contemplates [1] - 11:21
    Christopher [2] - 1:15, 2:8                                                                database [1] - 19:1
                                                 contends [1] - 20:12                          Database [1] - 21:18
    circuit [2] - 8:8, 8:21                      contest [1] - 24:25
    Circuit [19] - 4:20, 4:22, 9:2, 9:18,                                                      DATE [1] - 30:10
                                                 context [1] - 25:25                           dated [3] - 21:12, 22:16, 22:17
   10:21, 11:17, 15:4, 15:10, 15:17, 16:25,      continue [4] - 7:1, 11:10, 26:15, 27:9
   17:1, 17:6, 17:12, 20:8, 20:18, 25:6,                                                       days [4] - 22:11, 28:14, 28:17, 29:13
                                                 continuing [1] - 10:13                        deadlines [1] - 18:10
   25:24, 29:14
                                                 controls [1] - 18:25                          deal [2] - 14:25, 26:15
    circumstance [3] - 20:23, 21:1, 21:3
                                                 convene [1] - 24:2                            DEC [1] - 10:10
    circumstances [2] - 16:12, 28:17
                                                 convicted [1] - 24:21                         December [7] - 3:3, 21:12, 21:15,
    cited [1] - 10:10
                                                 coordinated [1] - 23:1                       22:16, 22:17, 22:18
    citizens [1] - 24:21
                                                 Coppolino [2] - 1:16, 2:9                     decided [1] - 11:3
    Civil [2] - 1:5, 2:3
                                                 correct [3] - 6:7, 9:5, 30:4                  decides [1] - 19:2
    claim [12] - 2:20, 3:5, 3:19, 4:5, 4:9,
                                                 Council [6] - 9:4, 18:22, 23:2, 23:16,        decision [5] - 7:4, 15:25, 16:5, 18:11,
   4:10, 16:24, 17:2, 17:3, 17:4, 17:5,
                                                23:22, 24:1                                   18:25
   24:20
                                                 counsel [6] - 2:5, 2:8, 16:20, 20:3,          decisions [1] - 22:19
    claimed [2] - 20:17, 20:18
                                                20:15, 29:16                                   Declaration [1] - 11:25
    claims [4] - 3:21, 3:22, 21:13, 26:15
                                                 countries [1] - 18:9                          declarations [1] - 26:16
    clarification [1] - 29:6
                                                 counts [1] - 16:22                            deems [1] - 28:7
    clear [2] - 8:16, 15:7
                                                 couple [3] - 7:5, 7:8, 20:4                   deeply [1] - 14:12
    CLERK [1] - 2:3
                                                 coupled [1] - 19:15                           defective [2] - 16:7, 20:12
    collapsing [1] - 5:1
                                                 course [1] - 19:25                            defend [1] - 4:19
    coming [2] - 8:1, 12:7
                                                 COURT [43] - 1:2, 2:10, 2:14, 2:18, 3:6,      defendant [1] - 19:4
    commenced [1] - 23:9
                                                3:15, 3:24, 4:3, 4:7, 4:12, 4:15, 4:17,        defendant's [1] - 14:20
    companies [1] - 18:8
                                                5:1, 5:9, 5:16, 5:24, 6:1, 6:5, 6:24, 7:16,
    comparable [2] - 17:15, 20:16                                                              Defendants [2] - 1:9, 1:17
                                                7:23, 8:13, 8:18, 9:4, 9:9, 9:11, 12:5,
                                                                                               defendants [22] - 4:13, 5:20, 10:2,

                                        PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                               OFFICIAL COURT REPORTER
                          UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 33 of 38 PageID# 17430


                                                                                                                                         3
   10:18, 11:15, 13:12, 14:17, 14:23,          21:20, 25:9, 28:1
                                                                                                                F
   18:16, 19:7, 21:11, 21:16, 22:7, 22:15,      duplicates [1] - 28:2
   22:21, 24:6, 26:23, 27:6, 28:15, 28:18,                                                  faced [1] - 13:17
   28:19, 29:10                                                    E                        facing [1] - 10:1
    defendants' [2] - 9:1, 22:13                                                            fact [4] - 7:12, 9:17, 10:6, 13:13
    degree [1] - 25:2                           EASTERN [1] - 1:2                           factor [1] - 26:1
    delay [1] - 27:12                           efficiently [1] - 28:8                      factors [3] - 6:21, 9:22, 21:23
    delays [1] - 19:6                           effort [3] - 9:16, 9:20, 26:10              facts [7] - 17:14, 17:15, 17:17, 18:24,
    deliberative [4] - 23:10, 23:16, 24:4,      either [1] - 25:23                         20:16, 20:19, 25:12
   28:18                                        Eldridge [1] - 25:23                        factual [2] - 17:10, 17:11
    demonstrated [2] - 25:8, 25:11              elements [2] - 19:10, 19:12                 far [1] - 27:2
    demonstration [1] - 12:10                   ELHADY [1] - 1:4                            fashion [1] - 26:19
    denies [2] - 27:24, 28:24                   Elhady [1] - 2:4                            favor [5] - 8:21, 9:19, 9:21, 11:3, 14:20
    deprivation [1] - 11:7                      emphasize [1] - 15:12                       FBI [5] - 18:25, 19:1, 19:2, 19:4
    DEPUTY [1] - 2:3                            emphasizes [1] - 24:20                      FBI's [1] - 18:24
    derogatory [2] - 6:17, 22:2                 enabling [1] - 23:21                        feasibility [1] - 23:17
    described [2] - 11:24, 23:14                end [1] - 23:15                             February [3] - 1:8, 22:21, 30:8
    describes [1] - 12:1                        enforcement [3] - 18:8, 24:23, 24:24        federal [4] - 18:3, 18:15, 18:20, 19:11
    detained [1] - 10:12                        engage [1] - 26:10                          few [2] - 19:12, 24:3
    determination [3] - 6:20, 14:13, 22:6       engaged [2] - 15:1, 15:13                   fight [1] - 14:19
    determine [3] - 6:14, 21:24, 28:6           engaging [1] - 7:11                         Fikre [2] - 18:2, 20:22
    determined [3] - 6:16, 11:23, 22:1          enhanced [2] - 12:25, 13:1                  file [1] - 16:22
    develop [3] - 5:2, 5:13, 6:8                enjoin [1] - 19:21                          filed [4] - 16:5, 21:11, 22:15, 22:21
    developing [2] - 7:17, 22:22                enter [4] - 3:4, 5:4, 26:12, 27:20          final [12] - 3:4, 3:21, 10:20, 11:16,
    development [2] - 22:25, 26:18              entered [1] - 22:17                        18:11, 22:12, 23:3, 23:23, 24:5, 27:8,
    DHS [7] - 3:10, 5:22, 11:11, 19:9,          entirely [1] - 20:25                       28:3, 28:12
   21:19, 22:12, 25:10                          entitled [3] - 6:15, 21:24, 30:5            finally [2] - 27:15, 28:10
    different [7] - 8:4, 9:21, 10:22, 11:5,     enumerated [1] - 23:13                      firm [3] - 3:11, 18:9, 18:10
   20:23, 21:3, 21:18                           equal [3] - 3:19, 4:2, 16:22                first [6] - 4:12, 7:21, 23:4, 24:2, 24:11,
    difficult [2] - 12:17, 14:12                especially [1] - 16:19                     24:17
    directed [2] - 21:16, 22:7                  essence [2] - 14:16, 19:18                  five [1] - 12:23
    directs [1] - 26:7                          essentially [3] - 14:5, 19:21, 28:2         fly [2] - 20:24, 25:17
    disagree [4] - 8:9, 8:17, 9:18, 15:10       estimate [1] - 24:6                         following [3] - 21:23, 23:2, 27:20
    disclose [4] - 6:9, 17:24, 18:5, 22:8       et [4] - 1:4, 1:8, 2:4                      FOR [1] - 1:2
    disclosure [4] - 6:10, 6:23, 6:24, 17:24    evading [1] - 18:11                         forced [1] - 13:19
    disclosures [6] - 6:5, 11:13, 11:18,        evaluate [4] - 23:10, 23:19, 23:23, 24:4    forces [1] - 13:16
   11:19, 14:2, 14:18                           evaluating [2] - 23:17, 24:9                foregoing [1] - 30:4
    discrete [2] - 19:10, 19:12                 ex [1] - 28:22                              foreign [1] - 18:9
    discretionary [1] - 26:13                   exactly [5] - 13:17, 16:17, 20:7, 20:8,     formulated [1] - 23:24
    discretions [1] - 16:8                     20:17                                        forward [3] - 13:13, 27:4, 28:9
    discuss [2] - 23:19, 24:3                   exclusion [1] - 19:19                       four [1] - 23:13
    dismissed [2] - 3:21, 16:22                 excused [1] - 29:16                         Fourth [16] - 4:20, 4:22, 9:2, 9:17,
    dispose [1] - 4:11                          execute [1] - 19:8                         9:18, 10:21, 11:16, 15:4, 15:10, 15:17,
    disputes [1] - 20:14                        executes [1] - 3:11                        16:24, 17:1, 17:6, 20:7, 25:24, 29:14
    disseminated [1] - 18:7                     Executive [1] - 25:19                       fourth [2] - 22:4, 24:16
    distinguished [2] - 20:18, 25:12            exhaustion [1] - 10:20                      front [1] - 17:19
    distributed [1] - 24:23                     exists [1] - 17:2                           fully [1] - 16:8
    district [2] - 8:22, 17:7                   expect [1] - 8:1
    DISTRICT [3] - 1:2, 1:2, 1:12               expeditiously [1] - 27:18                                       G
    divergence [1] - 15:18                      expend [1] - 8:1
    DIVISION [1] - 1:3                          experience [1] - 26:2                       Gadeir [2] - 1:17, 2:16
    domestically [1] - 24:24                    explained [2] - 11:13, 13:16                generated [1] - 24:4
    done [2] - 7:2, 14:7                        explanation [3] - 6:15, 11:22, 21:25        given [11] - 6:15, 6:18, 11:22, 13:13,
    doubt [1] - 25:3                            explicitly [1] - 17:13                     14:19, 16:12, 21:2, 21:22, 21:25, 22:3
    down [2] - 9:3, 9:16                        extensions [1] - 28:15                      global [2] - 18:15, 18:18
    draft [1] - 8:2                             extent [1] - 28:19                          government [42] - 2:7, 3:8, 4:18, 5:13,
    drag [1] - 27:22                                                                       6:13, 7:1, 7:13, 9:22, 11:9, 12:4, 12:8,
    due [15] - 2:19, 3:5, 3:17, 3:18, 4:1,                                                 13:15, 13:19, 14:1, 14:15, 15:22, 15:23,
   4:5, 4:9, 11:8, 16:23, 17:3, 17:5, 21:13,                                               17:4, 17:15, 17:22, 18:7, 18:15, 18:21,


                                      PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                             OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 34 of 38 PageID# 17431


                                                                                                                                       4
   19:4, 19:11, 19:23, 22:24, 23:2, 23:4,        important [4] - 4:22, 16:19, 24:20,                             K
   23:9, 24:18, 24:22, 25:16, 26:2, 26:5,       27:18
   26:6, 26:7, 26:10, 26:21, 27:19, 28:11,       impose [1] - 26:4                            KABLE [1] - 1:7
   28:13                                         include [1] - 6:13                           Kaneshiro [2] - 30:3, 30:8
    Government [1] - 4:23                        inclusion [7] - 19:1, 19:14, 19:15,          KANESHIRO [2] - 1:20, 30:10
    government's [3] - 4:24, 22:22, 25:5        19:19, 19:20, 19:21, 19:22                    Kaneshiro-Miller [2] - 30:3, 30:8
    grandmother [1] - 17:19                      independent [3] - 15:14, 18:23, 26:25        KANESHIRO-MILLER [2] - 1:20, 30:10
    grant [3] - 16:9, 20:21, 21:5                indicate [1] - 11:2                          keep [1] - 18:11
    granted [1] - 19:8                           individuals [2] - 13:4, 23:7                 keeps [1] - 12:8
    granting [1] - 27:17                         inform [1] - 12:3                            kind [3] - 2:25, 3:9, 10:10
    grants [1] - 28:25                           information [7] - 6:17, 14:14, 19:2,         kinds [1] - 12:3
    gravity [1] - 14:21                         22:2, 23:7, 25:21, 28:20                      knows [1] - 25:4
    great [1] - 14:25                            inherent [1] - 28:10
    Groh [1] - 11:24                             injunction [2] - 3:11, 13:15                                    L
    grounds [1] - 19:17                          injunctions [1] - 16:1
                                                 injunctive [2] - 19:10, 19:12                lack [1] - 19:16
                       H                         injure [1] - 24:15                           lacks [1] - 16:10
                                                 injuries [2] - 20:16, 20:17                  large [2] - 9:12, 18:13
    habeas [1] - 10:12                           injury [1] - 25:11                           last [3] - 10:17, 12:23, 20:3
    hand [1] - 27:10                             input [1] - 9:2                              law [4] - 14:20, 18:7, 24:23, 24:24
    handcuffed [1] - 17:18                       instead [2] - 9:21, 16:5                     learn [3] - 13:4, 13:5, 13:9
    hands [1] - 17:9                             intend [1] - 3:20                            least [4] - 8:23, 8:25, 14:19, 25:14
    hangs [1] - 15:19                            intending [2] - 3:9, 3:22                    legal [6] - 7:9, 14:20, 15:18, 20:19,
    hard [1] - 20:6                              inter [2] - 23:10, 23:16                    26:9, 26:17
    harm [20] - 5:15, 6:25, 9:24, 10:2, 10:3,    inter-agency [2] - 23:10, 23:16              legally [1] - 8:2
   10:4, 10:13, 10:24, 11:1, 11:14, 12:21,       interest [10] - 10:3, 12:4, 24:16, 25:8,     level [1] - 23:1
   13:7, 13:11, 13:23, 14:18, 17:16, 17:20,     25:22, 26:7, 27:3, 27:16, 27:17               liability [1] - 17:5
   26:2, 27:7, 27:11                             interested [1] - 24:15                       liberty [3] - 11:7, 25:8, 25:22
    harmed [2] - 11:9, 13:13                     interests [4] - 10:14, 11:6, 11:7, 26:22     lies [1] - 24:16
    harmed/injured [1] - 24:13                   interlocutory [3] - 16:9, 16:25, 26:12       life [1] - 25:4
    harms [2] - 11:2, 13:6                       intervention [2] - 3:11, 18:10               light [3] - 15:24, 16:4, 26:8
    Hassan [2] - 17:17, 17:18                    intra [1] - 23:16                            likelihood [2] - 8:6, 9:25
    HEALY [22] - 4:16, 4:18, 5:7, 5:11,          irreparable [9] - 5:15, 6:25, 9:24, 10:2,    likely [4] - 8:15, 13:14, 13:22, 24:12
   5:19, 5:25, 6:3, 6:7, 7:5, 7:21, 7:24,       10:24, 11:1, 13:23, 26:2, 27:7                likewise [1] - 14:14
   8:16, 8:19, 9:7, 9:10, 9:12, 12:17,           irreparably [4] - 11:9, 13:13, 24:13,        list [10] - 12:2, 12:10, 12:12, 13:3,
   12:20, 13:1, 14:1, 14:9, 20:4                27:11                                        20:24, 25:1, 25:2, 25:3, 25:17
    Healy [3] - 1:15, 2:8, 2:11                  irrespective [1] - 3:16                      listed [2] - 5:21, 21:17
    hear [2] - 4:12, 14:23                       irreversible [1] - 4:21                      listing [3] - 5:20, 21:17, 22:9
    HEARING [1] - 1:11                           issuance [1] - 24:14                         litigation [2] - 18:2, 28:9
    Honor [28] - 2:8, 2:15, 2:24, 3:7, 4:4,      issue [11] - 3:1, 3:17, 7:20, 8:13,          live [1] - 17:3
   4:16, 4:18, 5:7, 5:12, 5:19, 7:6, 8:3,       14:21, 14:24, 19:13, 28:2, 29:1               look [3] - 4:7, 10:2, 10:21
   8:17, 9:20, 10:1, 10:9, 10:25, 12:18,         issued [1] - 26:16                           lost [1] - 15:25
   13:12, 14:9, 15:1, 15:7, 16:17, 20:2,         issues [17] - 2:23, 7:17, 9:6, 15:6,
   20:5, 29:3, 29:4
    Honor's [3] - 8:9, 9:18, 11:18
                                                15:9, 15:19, 15:20, 21:8, 23:13, 26:9,                           M
                                                26:25, 27:13, 27:18, 27:22, 28:6, 28:7,
    HONORABLE [1] - 1:12                        28:16                                         Maqaleh [1] - 10:9
    hospital [1] - 17:20                         itself [5] - 6:1, 6:3, 11:24, 25:22, 27:5    Mathews [1] - 25:23
    hypothetical [1] - 12:24                                                                  matter [7] - 2:25, 4:8, 12:15, 16:18,
                                                                     J                       18:3, 27:22, 30:5
                        I                                                                     meaningful [2] - 15:18, 19:16
                                                 January [1] - 22:15                          meet [3] - 6:16, 11:23, 22:1
    identified [1] - 23:4                        job [1] - 9:11                               meeting [1] - 24:2
    illegal [3] - 17:18, 18:12, 18:19            JUDGE [1] - 1:12                             Meeting [1] - 24:8
    immediate [1] - 26:5                         judgment [8] - 3:4, 11:1, 11:3, 11:5,        meetings [1] - 23:19
    impact [1] - 12:14                          12:1, 14:17, 22:17, 23:14                     members [1] - 23:15
    impacted [1] - 26:10                         judicial [1] - 9:1                           mentioned [4] - 20:15, 20:22, 21:5,
    implement [2] - 10:19, 26:24                 jurisdiction [2] - 15:14, 15:15             27:6
    implementation [1] - 7:18                    jurisdictional [1] - 7:10                    mentioning [1] - 21:1
    implications [1] - 23:17                     Justin [2] - 1:18, 2:16                      merge [1] - 22:19
    implicit [1] - 3:3

                                       PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                              OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 35 of 38 PageID# 17432


                                                                                                                                           5
    merited [2] - 10:15, 10:16                    nonparties [2] - 19:5                                           P
    merits [10] - 8:7, 8:11, 8:24, 9:25,          normal [1] - 19:24
   14:21, 24:12, 24:19, 25:15, 26:17              note [1] - 2:5                               page [1] - 10:10
    midst [1] - 10:23                             noted [1] - 17:12                            papers [1] - 15:1
    might [7] - 7:11, 10:21, 13:2, 13:3,          nothing [1] - 29:12                          paragraph [1] - 11:25
   14:3, 20:8, 26:24                              notice [12] - 6:15, 6:16, 6:17, 11:22,       part [2] - 3:23, 26:13
    militate [1] - 8:21                          11:24, 14:13, 15:5, 21:2, 21:25, 22:1,        parte [1] - 28:22
    Miller [2] - 30:3, 30:8                      22:3, 22:15                                   participants [2] - 19:3, 23:22
    MILLER [2] - 1:20, 30:10                      notification [2] - 12:1, 13:10               particular [13] - 6:10, 6:11, 6:21, 8:8,
    mind [1] - 8:19                               notified [1] - 20:24                        9:22, 10:8, 10:11, 11:21, 12:2, 18:1,
    minimal [2] - 10:5, 17:16                     noting [1] - 25:16                          21:22, 25:7
    modicum [1] - 6:23                            nought [1] - 9:20                            particularly [1] - 14:19
    modify [1] - 13:16                            number [2] - 7:9, 20:6                       parties [1] - 24:15
    Mohammed [1] - 25:17                          Number [1] - 2:3                             party [2] - 11:6, 24:11
    months [2] - 8:1, 12:23                       numerous [3] - 8:22, 20:16, 20:17            Patricia [2] - 30:3, 30:8
    moot [4] - 13:14, 13:22, 13:25, 14:5                                                       PATRICIA [2] - 1:20, 30:10
    morning [1] - 2:15                                               O                         pending [6] - 5:5, 7:20, 18:3, 26:22,
    MOTION [1] - 1:11                                                                         27:2, 27:21
    motion [11] - 2:12, 2:18, 2:19, 4:15,         objective [1] - 14:12                        people [2] - 13:2, 13:9
   10:1, 12:1, 21:11, 24:9, 27:25, 28:25          observing [1] - 26:3                         period [1] - 3:24
    motions [2] - 2:17, 22:20                     OF [3] - 1:2, 1:11, 30:1                     permission [2] - 2:11, 18:5
    moved [1] - 4:18                              offers [1] - 6:12                            person [3] - 12:2, 12:15, 25:3
    moving [4] - 13:13, 17:23, 24:11, 27:4        OFFICIAL [1] - 30:1                          persons [2] - 12:3, 13:6
    MR [34] - 2:15, 2:24, 3:7, 3:20, 4:1, 4:4,    once [1] - 24:7                              pertaining [1] - 26:20
   4:8, 4:14, 4:16, 4:18, 5:7, 5:11, 5:19,        one [15] - 4:10, 7:9, 7:17, 7:19, 7:24,      piece [5] - 6:24, 12:5, 17:6, 17:8
   5:25, 6:3, 6:7, 7:5, 7:21, 7:24, 8:16,        9:7, 9:13, 10:17, 11:5, 12:21, 19:13,         pieces [1] - 17:5
   8:19, 9:7, 9:10, 9:12, 12:17, 12:20,          20:6, 20:7, 26:9, 29:6                        Piehota [1] - 2:4
   13:1, 14:1, 14:9, 15:22, 16:17, 20:2,          ongoing [1] - 24:4                           place [1] - 24:8
   20:4, 29:3                                     opaqueness [1] - 18:22                       placed [4] - 24:22, 25:1, 25:2, 28:21
    MS [8] - 2:7, 2:11, 14:25, 15:5, 15:12,       opening [1] - 12:1                           placement [3] - 19:17, 22:13, 25:11
   29:4, 29:6, 29:10                              operating [3] - 18:6, 18:18, 19:1            plaintiff [15] - 5:21, 6:14, 6:16, 10:13,
    multiple [2] - 8:1, 23:19                     opining [1] - 25:14                         11:23, 12:2, 17:13, 20:9, 20:11, 20:23,
                                                  opinion [5] - 3:12, 7:11, 8:17, 15:18,      21:17, 21:24, 21:25, 25:7, 25:10
                        N                        23:14                                         plaintiff's [2] - 10:8, 20:15
                                                  opinions [3] - 8:8, 8:21, 8:22               plaintiffs [36] - 2:16, 3:14, 4:25, 5:14,
    name [1] - 25:19                              opportunity [7] - 6:17, 6:19, 15:24,        6:6, 6:9, 6:10, 6:18, 6:22, 6:23, 7:8,
    named [4] - 5:21, 21:17, 22:9, 25:14         16:3, 22:2, 22:5, 24:25                      10:4, 10:11, 11:1, 11:19, 11:20, 13:14,
    narrower [1] - 13:6                           opposed [1] - 22:20                         14:4, 14:11, 15:1, 15:13, 15:16, 17:16,
    narrowing [1] - 13:8                          opposing [1] - 16:20                        17:21, 18:14, 21:2, 22:3, 22:9, 22:19,
    national [14] - 4:21, 4:23, 6:2, 6:3,         opposition [1] - 13:15                      22:23, 23:5, 25:14, 27:11, 28:6
   10:13, 11:8, 11:10, 11:14, 13:11, 14:7,        options [2] - 23:11, 23:23                   Plaintiffs [2] - 1:5, 1:15
   14:11, 25:19, 26:6, 26:21                      order [26] - 3:4, 4:19, 5:8, 5:12, 5:16,     plaintiffs' [2] - 22:13, 23:12
    nature [1] - 24:20                           5:19, 6:9, 6:13, 7:6, 9:15, 11:18, 11:21,     pleadings [1] - 21:8
    necessarily [3] - 6:22, 10:7, 15:19          19:13, 21:15, 22:12, 22:17, 23:3, 23:23,      point [12] - 3:25, 7:21, 7:24, 7:25, 8:4,
    necessary [7] - 6:14, 8:3, 21:23, 23:8,      24:5, 26:7, 26:12, 27:8, 28:3, 28:4,         10:17, 13:12, 15:12, 16:21, 20:9, 28:13,
   26:10, 26:16, 26:19                           28:23, 29:1                                  29:6
    need [1] - 29:12                              Order [1] - 21:12                            pointing [1] - 19:5
    needed [1] - 3:12                             ordered [12] - 4:23, 5:2, 6:7, 7:22, 8:4,    points [2] - 7:5, 20:4
    needs [1] - 8:17                             9:3, 10:6, 11:10, 14:16, 22:10, 26:4          policy [4] - 8:2, 10:19, 23:17
    never [2] - 17:10, 21:2                       ordering [1] - 29:7                          position [6] - 2:22, 2:24, 3:15, 18:2,
    new [6] - 4:24, 6:8, 7:7, 7:14, 19:23,        Orders [1] - 22:16                          21:9, 24:6
   19:24                                          orders [8] - 5:4, 6:12, 22:18, 22:19,        possibility [1] - 26:23
    next [2] - 13:12, 24:2                       26:16, 26:20, 27:20, 28:12                    possible [3] - 14:6, 23:19, 27:18
    no-fly-list [2] - 20:24, 25:17                Oregon [2] - 18:2, 18:3                      potentially [2] - 7:10, 13:25
    non [2] - 13:9, 24:24                         otherwise [1] - 8:4                          Powell [2] - 1:15, 2:7
    non-law [1] - 24:24                           outcome [4] - 5:5, 7:20, 26:22, 26:25        POWELL [8] - 2:7, 2:11, 14:25, 15:5,
    non-status [1] - 13:9                         outstanding [1] - 3:13                      15:12, 29:4, 29:6, 29:10
    nondelegation [4] - 3:5, 3:19, 4:2,           overlooking [1] - 17:17                      powers [1] - 7:13
   16:23                                          own [1] - 18:4                               practical [2] - 7:9, 10:17
    none [1] - 10:7
                                       PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                              OFFICIAL COURT REPORTER
                         UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 36 of 38 PageID# 17433


                                                                                                                                     6
    practices [2] - 15:24, 16:4                                     Q                       resources [2] - 9:1
    precise [1] - 25:24                                                                     respect [17] - 2:12, 5:7, 5:20, 6:18, 8:6,
    prepare [1] - 26:8                           qualification [1] - 12:7                  10:18, 10:24, 10:25, 11:4, 11:17, 13:7,
    present [5] - 2:12, 5:2, 5:17, 12:21,        qualify [1] - 12:15                       20:11, 22:3, 22:9, 22:23, 25:13, 26:1
   23:22                                         quarterly [1] - 24:2                       respectfully [1] - 4:10
    presented [2] - 25:13, 28:3                  questions [6] - 2:13, 4:3, 4:5, 4:22,      respond [2] - 6:17, 22:2
    presenting [1] - 2:17                       20:19, 29:4                                 response [1] - 20:8
    presents [2] - 12:17, 21:3                   quick [2] - 20:4, 29:4                     restraint [1] - 19:16
    prevail [2] - 8:15, 8:25                     quite [1] - 12:5                           result [1] - 10:7
    prevent [1] - 4:20                                                                      review [20] - 5:17, 5:20, 6:15, 6:19,
    previously [2] - 2:23, 3:8                                      R                      6:20, 7:2, 7:15, 9:5, 21:16, 21:24, 22:4,
    private [1] - 18:8                                                                     22:5, 22:10, 22:13, 22:25, 23:11, 26:24,
    problem [1] - 12:9                           rather [2] - 13:20, 26:7                  27:20, 28:4, 28:18
    problems [3] - 7:8, 7:10, 7:13               reading [2] - 5:8, 5:25                    reviewed [5] - 12:8, 12:16, 19:24, 21:8,
    procedural [10] - 2:19, 3:17, 4:5, 4:9,      real [2] - 13:19, 24:25                   25:6
   17:3, 17:5, 21:13, 21:20, 25:9, 28:1          reason [6] - 10:5, 12:20, 13:18, 15:16,    revised [28] - 5:3, 5:22, 6:22, 7:3,
    procedure [2] - 12:13, 13:10                16:6, 20:21                                12:13, 14:16, 16:3, 21:19, 22:8, 22:12,
    procedures [31] - 4:24, 5:3, 5:13, 5:14,     reasonable [1] - 7:25                     22:14, 22:23, 23:3, 23:11, 23:23, 24:5,
   5:22, 7:2, 7:3, 7:7, 7:17, 7:18, 9:6,         reasonably [1] - 21:20                    26:8, 26:18, 26:20, 26:24, 27:19, 28:3,
   11:12, 13:16, 14:2, 21:19, 22:8, 22:12,       reasons [9] - 9:8, 10:15, 10:25, 21:4,    28:12, 28:14, 28:19, 29:7
   22:14, 22:23, 23:11, 26:8, 26:18, 26:20,     27:5, 27:6, 27:15, 27:24, 28:24             revision [1] - 3:10
   26:25, 27:12, 27:19, 28:12, 28:14,            recertify [8] - 2:19, 2:22, 3:17, 3:18,    revisions [1] - 19:9
   28:20, 29:8                                  21:12, 28:1, 28:5, 28:25                    risk [3] - 11:14, 13:19, 14:18
    proceed [3] - 7:19, 11:15, 26:17             record [6] - 2:6, 17:10, 17:11, 21:22,     RMR [1] - 1:20
    Proceedings [2] - 1:22, 29:17               24:17, 30:4                                 road [2] - 9:3, 9:16
    proceedings [3] - 24:16, 25:20, 30:5         redress [6] - 6:22, 13:16, 14:4, 14:16,    rule [5] - 4:22, 9:19, 9:21, 20:8, 21:9
    proceeds [1] - 9:17                         23:18, 23:20                                ruling [1] - 10:20
    process [46] - 2:20, 3:5, 3:17, 3:18,        refer [1] - 10:9                           rulings [1] - 28:11
   4:2, 4:5, 4:9, 4:20, 5:1, 5:23, 6:8, 6:22,    refuses [1] - 19:11                        run [1] - 13:24
   7:14, 9:15, 9:23, 10:7, 10:19, 10:21,         regard [4] - 4:5, 18:22, 19:14, 24:19      rushed [1] - 17:20
   10:22, 11:8, 11:11, 12:22, 13:4, 13:5,        regarding [1] - 16:1
   14:10, 14:17, 16:23, 17:3, 17:5, 19:3,        regards [2] - 2:17, 3:4                                        S
   21:13, 21:19, 21:21, 23:10, 23:17,            relating [1] - 9:6
   23:18, 23:20, 24:5, 24:7, 25:9, 26:11,        relief [3] - 3:13, 19:8, 26:16             Sadowsky [2] - 1:18, 2:16
   28:2                                          reluctance [2] - 17:24, 17:25              scheduled [2] - 24:1, 24:7
    processing [1] - 3:10                        remaining [3] - 15:20, 26:15, 28:6         Screening [2] - 21:18, 23:6
    produced [1] - 1:23                          remains [1] - 3:13                         screening [2] - 12:25, 13:1
    progress [1] - 22:22                         remedies [3] - 16:1, 17:6, 17:8            seal [1] - 28:21
    promptly [2] - 5:20, 21:16                   remedy [2] - 3:1, 15:23                    second [4] - 7:20, 24:12, 26:1, 29:10
    proposals [2] - 23:24, 24:4                  remedying [1] - 11:7                       secondly [2] - 22:1, 23:9
    propose [4] - 16:3, 23:10, 23:19, 26:8       remove [1] - 7:7                           secret [4] - 18:6, 18:15, 24:22, 25:20
    proposed [2] - 19:9, 28:14                   reply [1] - 16:21                          Section [1] - 26:14
    proposes [1] - 27:19                         report [4] - 9:14, 22:11, 22:22, 22:24     security [14] - 4:21, 4:23, 6:2, 6:4,
    proposing [2] - 7:17, 17:4                   reported [1] - 1:22                       10:13, 11:9, 11:10, 11:14, 13:11, 14:7,
    prospects [1] - 25:5                         REPORTER [1] - 30:1                       14:11, 25:19, 26:6, 26:21
    protect [1] - 4:19                           Reporter [1] - 1:20                        see [1] - 29:12
    protectable [1] - 25:8                       represents [1] - 25:18                     seeking [1] - 14:4
    protecting [1] - 5:4                         require [4] - 6:23, 11:18, 28:11, 28:13    send [1] - 17:6
    protection [3] - 3:19, 4:2, 16:23            required [8] - 8:3, 8:10, 11:20, 13:21,    sense [2] - 4:11, 16:12
    protections [1] - 25:9                      14:3, 21:20, 27:8, 28:20                    separate [1] - 16:20
    protects [1] - 26:21                         requirement [2] - 7:7, 12:6                separation [1] - 7:13
    provide [4] - 14:4, 14:14, 19:2, 21:20       requirements [1] - 24:10                   separation-of-powers [1] - 7:13
    provided [2] - 14:10, 25:9                   requires [2] - 5:13, 5:16                  September [3] - 3:12, 15:25, 16:5
    prudential [1] - 11:7                        requiring [3] - 6:25, 7:12, 7:13           seriously [1] - 27:11
    public [4] - 10:3, 24:16, 27:16, 27:17       reserving [1] - 7:20                       served [1] - 27:16
    purpose [1] - 11:6                           resolution [2] - 26:9, 27:13               set [1] - 16:3
    purposes [1] - 8:11                          resolve [1] - 27:4                         settled [1] - 24:10
    pursuant [1] - 21:13                         resolved [1] - 3:2                         severity [1] - 25:2
    put [1] - 16:25                              resolving [1] - 27:17                      Shibly [2] - 17:17, 17:18


                                      PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                             OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 37 of 38 PageID# 17434


                                                                                                                                          7
    shooken [1] - 17:19                          sufficiently [3] - 24:18, 25:11, 27:5         typically [1] - 27:3
    short [1] - 19:13                            suggest [2] - 4:10, 13:14
    shorthand [1] - 1:22                         summary [5] - 11:1, 11:3, 11:5, 12:1,                                U
    show [1] - 17:17                            23:14
    showing [10] - 6:14, 8:10, 8:12, 8:15,       Supreme [1] - 25:24                           U.S.C [2] - 21:14, 26:13
   8:24, 11:23, 21:23, 24:11, 24:18, 27:7        suspenders [1] - 15:8                         under [10] - 11:1, 11:7, 13:10, 15:16,
    shown [1] - 10:5                             system [1] - 23:21                           22:14, 25:22, 26:12, 26:14, 28:16,
    significant [4] - 12:21, 25:4, 26:6,                                                      28:21
   26:21                                                             T                         undertaken [1] - 9:14
    significantly [1] - 10:22                                                                  undertaking [3] - 9:13, 18:14, 18:20
    similarly [1] - 10:16                        table [1] - 2:8                               undisclosed [1] - 25:21
    simply [6] - 8:2, 11:17, 12:11, 14:6,        tandem [1] - 26:18                            undisputed [2] - 17:17, 18:24
   15:13, 26:7                                   target [1] - 17:23                            unequivocal [1] - 16:4
    single [1] - 18:7                            tens [1] - 24:23                              unequivocally [1] - 10:12
    six [1] - 12:23                              Tenth [3] - 17:12, 20:18, 25:6                unfair [1] - 19:4
    slightly [1] - 13:8                          term [1] - 26:4                               unhelpful [1] - 18:1
    sometimes [1] - 18:23                        terrorism [1] - 14:19                         UNITED [2] - 1:2, 1:12
    sorry [1] - 19:11                            Terrorism [1] - 21:18                         United [1] - 24:20
    sort [2] - 7:12, 15:8                        terrorist [1] - 18:15                         universe [2] - 13:6, 13:8
    specific [4] - 16:1, 23:24, 24:4, 26:14      Terrorist [1] - 23:6                          unprecedented [1] - 25:18
    specifically [2] - 11:21, 25:12              THE [44] - 1:2, 1:12, 2:3, 2:10, 2:14,        up [8] - 7:3, 8:1, 12:7, 12:13, 14:16,
    split [1] - 17:4                            2:18, 3:6, 3:15, 3:24, 4:3, 4:7, 4:12,        19:22, 19:23, 19:24
    squarely [1] - 25:23                        4:15, 4:17, 5:1, 5:9, 5:16, 5:24, 6:1, 6:5,
    standard [11] - 8:16, 14:12, 15:2,          6:24, 7:16, 7:23, 8:13, 8:18, 9:4, 9:9,                               V
   15:14, 19:2, 19:14, 19:15, 19:18, 19:20,     9:11, 12:5, 12:19, 12:25, 13:24, 14:8,
   19:21, 19:22                                 14:23, 15:3, 15:11, 15:21, 16:14, 20:1,        vacated [2] - 4:3, 28:5
    start [1] - 9:23                            20:3, 21:7, 29:5, 29:9, 29:12                  vagueness [1] - 19:15
    started [1] - 27:9                           themselves [1] - 27:21                        valid [1] - 16:16
    state [1] - 10:15                            thinks [1] - 12:9                             vary [1] - 25:2
    States [1] - 24:21                           third [2] - 24:1, 24:14                       view [5] - 4:24, 5:15, 8:4, 16:15, 23:21
    STATES [2] - 1:2, 1:12                       thousands [1] - 24:23                         VIRGINIA [1] - 1:2
    status [19] - 6:18, 9:14, 10:8, 12:8,        threat [1] - 14:15                            Virginia [1] - 1:7
   12:15, 13:4, 13:5, 13:9, 17:25, 18:5,         threaten [1] - 26:5                           volition [1] - 18:4
   20:24, 21:2, 22:4, 22:8, 22:11, 22:21,        threshold [12] - 6:13, 6:16, 11:23,
   22:24, 23:6, 23:12                           12:14, 12:22, 13:2, 13:8, 13:11, 14:13,                           W
    stay [24] - 2:12, 2:19, 4:15, 4:19, 4:21,   20:6, 21:23, 22:1
                                                 time-consuming [3] - 9:13, 18:13,             wait [1] - 9:1
   8:11, 10:2, 10:14, 10:20, 14:21, 17:7,
   20:21, 21:5, 21:11, 24:9, 24:10, 24:14,      18:19                                          waive [1] - 14:5
   26:3, 27:10, 27:17, 27:25, 28:25, 29:11       today [2] - 3:22, 17:3                        watchlist [17] - 10:8, 17:11, 17:18,
    stayed [3] - 13:20, 24:5, 27:8               together [2] - 21:21, 22:18                  17:24, 18:5, 18:7, 18:12, 18:16, 18:19,
    stays [1] - 17:7                             Tony [2] - 1:16, 2:9                         18:25, 19:17, 23:12, 24:22, 25:12,
                                                 towards [2] - 23:15, 23:21                   25:18, 25:22, 25:25
    stenotype [1] - 1:22
                                                 transcript [1] - 30:4                         watchlisting [4] - 15:24, 16:4, 19:3,
    steps [1] - 23:2
                                                 TRANSCRIPT [1] - 1:11                        23:21
    still [1] - 13:7
                                                 Transcript [1] - 1:23                         Watchlisting [7] - 9:4, 18:22, 23:1,
    stopped [1] - 12:23
                                                 transcription [1] - 1:23                     23:15, 23:22, 24:1, 24:7
    strong [4] - 8:15, 8:24, 24:11, 24:18
                                                 TRENGA [1] - 1:12                             ways [3] - 8:7, 17:23, 25:5
    subject [1] - 18:17
                                                 trigger [1] - 14:13                           weeks [1] - 24:3
    submission [1] - 22:11
                                                 triggering [1] - 25:8                         weigh [1] - 15:17
    submissions [1] - 28:22
                                                 trip [3] - 12:7, 12:22, 13:10                 weight [1] - 14:20
    submit [1] - 28:13
                                                 TRIP [6] - 3:10, 5:22, 11:11, 21:19,          welcome [1] - 2:14
    submitted [2] - 28:20, 28:21
                                                22:12, 25:10                                   well-settled [1] - 24:10
    substantial [4] - 8:10, 8:14, 8:20, 8:23
                                                 trying [1] - 17:8                             whatsoever [1] - 21:3
    substantially [3] - 7:2, 24:15, 27:9
                                                 TSBD [1] - 22:3                               whereas [1] - 11:8
    substantive [4] - 3:5, 3:18, 4:1, 16:23
                                                 TSDB [10] - 5:15, 5:21, 6:18, 11:19,          whole [1] - 16:17
    succeed [2] - 24:12, 24:19
                                                11:21, 19:15, 21:17, 22:9, 22:13, 23:5         willingness [1] - 26:11
    success [2] - 8:6, 9:25
                                                 two [6] - 7:16, 7:25, 8:8, 8:20, 17:5,        withheld [1] - 3:7
    suffer [1] - 27:7
                                                29:4                                           word [2] - 11:16, 20:3
    sufficient [4] - 12:14, 27:7, 28:15,
                                                 type [1] - 20:7                               worried [1] - 6:5
   28:17
                                                                                               worth [1] - 25:16

                                      PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                             OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Case 1:16-cv-00375-AJT-JFA Document 367 Filed 02/20/20 Page 38 of 38 PageID# 17435


                                                                                            8
    Wray [1] - 25:6

                       Y
    years [2] - 17:22, 28:16




                                      PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                             OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
